AGREEMENT AND PLAN OF MERGER by and among INNOVATIVE CONSUMER PRODUCTS, INC. WSG ACQUSITION, INC. and WORLD SERIES OF GOLF, INC. January 31, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.1Definitions 1 ARTICLE II THE MERGER 6 Section 2.1 Merger 6 Section 2.2 Effective Time 6 Section 2.3 Certificate of Incorporation 6 Section 2.4 Effects of the Merger 7 Section 2.5 Closing 7 Section 2.6 Tax-Free Merger 7 ARTICLE III MERGER CONSIDERATION; CONVERSION AND EXCHANGE OF SECURITIES 8 Section 3.1 Manner and Basis of Converting and Exchanging Capital Stock 8 Section 3.2 Surrender and Exchange of Certificates 8 Section 3.3 Options, Warrants 10 Section 3.4Parent Common Stock 11 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 11 Section 4.1 Organization 11 Section 4.2 Authorization; Validity of Agreement 12 Section 4.3 Capitalization 12 Section 4.4Consents and Approvals; No Violations 12 Section 4.5 Financial Statements 12 Section 4.6No Undisclosed Liabilities 13 Section 4.7 Litigation 13 Section 4.8 No Default; Compliance with Applicable Laws 13 Section 4.9 Broker’s and Finder’s Fees 13 Section 4.10 Contracts 13 Section 4.11 Tax Returns and Audits 14 Section 4.12 Patents and Other Intangible Assets 14 Section 4.13 Employee Benefit Plans; ERISA 15 Section 4.14 Title to Property and Encumbrances 15 Section 4.15 Condition of Properties 16 Section 4.16 Insurance Coverage 16 Section 4.17 Environmental Matters 16 Section 4.18 Disclosure 17 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION CORP. 17 Section 5.1 Organization 17 ii Section 5.2 Authorization; Validity of Agreement 17 Section 5.3 Consents and Approvals; No Violations 18 Section 5.4 Litigation 18 Section 5.5 No Default; Compliance with Applicable Laws 18 Section 5.6 Broker’s and Finder’s Fees; Broker/Dealer Ownership 19 Section 5.7 Capitalization of Parent 19 Section 5.8 Acquisition Corp. 19 Section 5.9 Validity of Shares 19 Section 5.10 SEC Reporting and Compliance 19 Section 5.11 Financial Statements 20 Section 5.12 No General Solicitation 20 Section 5.13 Absence of Undisclosed Liabilities 20 Section 5.14 Changes 21 Section 5.15 Tax Returns and Audits 22 Section 5.16 Employee Benefit Plans; ERISA 23 Section 5.17 Interested Party Transactions 23 Section 5.18 Questionable Payments 23 Section 5.19 Obligations to or by Stockholders 23 Section 5.20 Schedule of Assets and Contracts 24 Section 5.21 Environmental Matters 25 Section 5.22 Employees 25 Section 5.23 Title to Property and Encumbrances 25 Section 5.24 Condition of Properties 25 Section 5.25 Insurance Coverage 25 Section 5.26 Disclosure 25 Section 5.27 No Liabilities 25 ARTICLE VI CONDUCT OF BUSINESSES PENDING THE MERGER 26 Section 6.1 Conduct of Business by the Company Pending the Merger 26 Section 6.2 Conduct of Business by Parent and Acquisition Corp. 26 ARTICLE VII ADDITIONAL AGREEMENTS 27 Section 7.1 Access and Information 27 Section 7.2 Additional Agreements 28 Section 7.3 Publicity 28 Section 7.4 Appointment of Directors 28 Section 7.5 Name Changes 29 Section 7.6 Stockholder Consent 29 ARTICLE VIII CONDITIONS OF PARTIES’ OBLIGATIONS 30 Section 8.1 Company Obligations 30 Section 8.2 Parent and Acquisition Corp. Obligations 31 ARTICLE IX INDEMNIFICATION AND RELATED MATTERS 32 Section 9.1 Indemnification by Parent 32 Section 9.2 Survival 32 iii Section 9.3 Time Limitations 33 Section 9.4 Limitation on Liability 33 Section 9.5 Notice of Claims 33 ARTICLE X TERMINATION PRIOR TO CLOSING 34 Section 10.1 Termination of Agreement 34 Section 10.2 Termination of Obligations 34 ARTICLE XI MISCELLANEOUS 35 Section 11.1 Amendments 35 Section 11.2 Notices 35 Section 11.3 Entire Agreement 35 Section 11.4 Expenses 36 Section 11.5 Severability 36 Section 11.6 Successors and Assigns; Assignment 36 Section 11.7 No Third Party Beneficiaries 36 Section 11.8 Counterparts; Delivery by Facsimile 36 Section 11.9 Waiver 37 Section 11.10 No Constructive Waivers 37 Section 11.11 Further Assurances 37 Section 11.12 Recitals 37 Section 11.13 Headings 37 Section 11.14 Governing Law 37 Section 11.15 Dispute Resolution 37 Section 11.16 Interpretation 38 LIST OF EXHIBITS Exhibit Description Exhibit A Certificate of Incorporation of Surviving Corporation Exhibit B By-laws of Surviving Corporation Exhibit C Directors of ParentPre-Effective Time and Post-Effective Time Exhibit D Certificate of Incorporation of Parent Exhibit E Bylaws of Parent iv AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER is entered into as of January 31, 2008 by and among INNOVATIVE CONSUMER PRODUCTS, INC., a Nevada corporation (“Parent”), WSG ACQUISITION, INC., a Nevada corporation and a wholly-owned subsidiary of Parent (“Acquisition Corp.”), and WORLD SERIES OF GOLF, INC., a Nevada corporation (the “Company”). W I T N E S S E T H: WHEREAS, the respective Boards of Directors of each of Parent, Acquisition Corp. and the Company have approved, and deem it advisable and in the best interests of their respective stockholders to consummate, the acquisition of the Company by Parent, which acquisition is to be effected by the merger of the Company with and into the Acquisition Corp., with the Acquisition Corp.being the surviving entity (the “Merger”), upon the terms and subject to the conditions set forth in this Agreement (as defined herein); WHEREAS, the parties hereto intend that the Merger shall qualify as a reorganization within the meaning of Section 368(a)(1)(A) of the Internal Revenue Code of 1986, as amended (the “Code”), by reason of Section 368(a)(2)(E) of the Code; and NOW, THEREFORE, in consideration of the mutual agreements and covenants hereinafter set forth, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1Definitions.Capitalized terms used in this Agreement shall have the following meanings: “Acquisition Corp.” shall have the meaning given to such term in the preamble to this Agreement. “Acquisition Proposal” shall have the meaning given to such term in Section 6.2hereof. “Action” shall mean any claim, action, suit, proceeding, investigation or order. “Affiliate” shall mean, with respect to any Person, any Person directly or indirectly controlling, controlled by or under common control with, such Person.For the purposes of this definition, “control” (including, with correlative meaning, the terms “controlling,” “controlled by” and “under common control with”) means the possession, directly or indirectly, of the power to direct or cause the direction of management and policies of such Person through the ownership of voting securities, by contract or otherwise. “Agreement” shall mean this Agreement and Plan of Merger, includingthe exhibits attached hereto or referred to herein, as the same may be amended or modified from time to time in accordance with the provisions hereof. “Balance Sheet” shall have the meaning given to such term in Section 4.5hereof. 2 “Balance Sheet Date” shall have the meaning given to such term in Section 4.5hereof. “By-laws” shall have the meaning given to such term in Section 2.3(b)hereof. “Certificate of Incorporation” shall have the meaning given to such term in Section 2.3(a)hereof. “Closing” shall have the meaning given to such term in Section 2.5hereof. “Closing Date” shall have the meaning given to such term in Section 2.5hereof. “Code” shall have the meaning given to such term in the secondrecital to this Agreement. “Commission” shall mean the United States Securities and Exchange Commission. “Company” shall have the meaning given to such term in the preamble to this Agreement. “Company Capital Stock” shall mean, collectively, the Company Common Stock and the Company Preferred Stock, if any. “Company Common Stock” shall mean the common stock, par value $0.01, of the Company. “Company Material Adverse Effect” shall mean any change, effect or circumstance that is materially adverse or is reasonably likely to be materially adverse to the business, assets, liabilities, condition (financial or otherwise) or operations of the Company and its subsidiaries, taken as a whole, other than any such change, effect or circumstance relating to general economic, regulatory or political conditions, except to the extent such change, effect or circumstance disproportionately affects the Company and its subsidiaries, taken as a whole. “Company Preferred Stock” shall mean, collectively, all Preferred Stock, if any, issued or issuable by the Company. “Company Stock Options” shall have the meaning given to such term in Section 3.3(a)hereof. “Contract” shall have the meaning given to such term in Section 4.4hereof. “Consents” shall mean any permits, filings, notices, licenses, consents, authorizations, accreditation, waivers, approvals and the like of, to, with or by any Person. “Determination Date”shall have the meaning given to such term in Section 9.6hereof. “Dissenting Shares” shall have the meaning given to such term in Section 3.2(d)hereof. “Effective Time” shall have the meaning given to such term in Section 2.2 hereof. “Employee Benefit Plans” shall have the meaning assigned to it in Section 4.13hereof. 3 “Environmental Law” shall mean the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq.; the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §§ 136 et seq. and comparable state statutes dealing with the registration, labeling and use of pesticides and herbicides; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Clean Water Act (Federal Water Pollution Control Act), 33 U.S.C.
